                 Case 2:20-cv-00950-JCC Document 33 Filed 08/28/20 Page 1 of 4



                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   PUGET SOUNDKEEPER ALLIANCE et al.,                       CASE NO. C20-0950-JCC
10                              Plaintiffs,                   ORDER
11          v.

12   ANDREW WHEELER et al.,

13                              Defendants.
14

15          This matter comes before the Court on the proposed Intervenor-Defendants’ unopposed
16   motion to intervene as Defendants in this action (Dkt. No. 8). Having thoroughly considered the
17   motion and the relevant record, the Court finds oral argument unnecessary and hereby GRANTS
18   the motion for the reasons explained herein.
19   I.     BACKGROUND
20          Plaintiffs are nonprofit organizations dedicated to protecting natural resources and public
21   health. (See Dkt. No. 1 at 3–5.) Plaintiffs ask the Court to vacate and set aside “Definition of
22   Waters of the U.S.: Recodification of Pre-Existing Rules,” 84 Fed. Reg. 56,626 (October 22,
23   2019) (the “Repeal Rule”), and “The Navigable Waters Protection Rule: Definition of Waters of
24   the United States,” 85 Fed. Reg. 22,250 (April 21, 2020) (the “Navigable Waters Rule”), two
25   final rules promulgated by Defendants United States Environmental Protection Agency and
26   United States Army Corps of Engineers (collectively, the “Agencies”). (See id. at 2–3.) Plaintiffs


     ORDER
     C20-0950-JCC
     PAGE - 1
                  Case 2:20-cv-00950-JCC Document 33 Filed 08/28/20 Page 2 of 4




 1   further ask the Court to reinstate the “2015 ‘Clean Water Rule’ which defined the term ‘waters of

 2   the United States’ in the Clean Water Act.” (Id. at 2–3.)

 3           The proposed Intervenor-Defendants the American Forest & Paper Association;

 4   American Petroleum Institute; Edison Electric Institute; National Stone, Sand, and Gravel

 5   Association; and the National Mining Association now move for permission to intervene in this

 6   action pursuant to Federal Rule of Civil Procedure 24. (See generally Dkt. No. 8.) The Agencies

 7   “take no position” on the motion and “Plaintiffs take no position provided that proposed

 8   intervenors comply with all briefing schedules and refrain from raising new issues or duplicative
 9   briefing.” (Id. at 2.)
10   II.     DISCUSSION

11           A.       Legal Standard

12           Federal Rule of Civil Procedure 24 “traditionally receives liberal construction in favor of

13   applicants for intervention,” Arakaki v. Cayetano, 324 F.3d 1078, 1083 (9th Cir. 2003), and

14   provides two methods for intervention: intervention as a matter of right and permissive

15   intervention. Absent a statutory right to intervene, a party seeking to intervene as a matter of

16   right must: (1) timely move to intervene; (2) have a significantly protectable interest relating to

17   the property or transaction that is the subject of the action; (3) be situated such that the

18   disposition of the action may impair or impede the party’s ability to protect that interest; and (4)

19   not be adequately represented by existing parties. See Fed. R. Civ. P. 24(a)(2); Arakaki, 324 F.3d

20   at 1083. Alternatively, a court may, in its discretion, grant permissive intervention where the

21   applicant “has a claim or defense that shares with the main action a common question of law or

22   fact” and where intervention would not “unduly delay or prejudice the adjudication of the

23   original parties’ rights.” Fed. R. Civ. P. 24(b)(1)(B), (b)(3); see Spangler v. Pasadena City Bd. of

24   Ed., 552 F.2d 1326, 1329 (9th Cir. 1977) (setting forth factors a court may consider when

25   evaluating whether permissive intervention is appropriate).

26           //


     ORDER
     C20-0950-JCC
     PAGE - 2
                 Case 2:20-cv-00950-JCC Document 33 Filed 08/28/20 Page 3 of 4




 1          B.       Motion to Intervene

 2          The proposed Intervenor-Defendants’ request to intervene is timely. The parties have yet

 3   to engage in discovery or substantive motions practice, which minimizes the possibility of

 4   prejudice to any party, and there is no indication that the proposed Intervenor-Defendants

 5   improperly delayed their request to intervene. See United States ex rel. McGough v. Covington

 6   Techs. Co., 967 F.2d 1391, 1394 (9th Cir. 1992); (Dkt. No. 8 at 9). And the proposed Intervenor-

 7   Defendants have a significant, legally protected interest that is implicated by Plaintiffs’

 8   challenges to the Repeal Rule and the Navigable Waters Rule because the proposed Intervenor-
 9   Defendants are regulated by the Clean Water Act. See Cal. ex rel. Lockyer v. United States, 450
10   F.3d 436, 441 (9th Cir. 2006); Sierra Club v. EPA, 995 F.2d 1478, 1483 (9th Cir. 1993); (Dkt.
11   No. 8 at 9–11). Furthermore, the proposed Intervenor-Defendants’ ability to protect that interest
12   may be impaired or impeded by the disposition of this action. (See Dkt. No. 8 at 11–12.) Finally,
13   the proposed Intervenor-Defendants’ interests may not be adequately represented by the existing
14   parties, as the Agencies represent the public’s interest in managing natural and economic
15   resources and the proposed Intervenor-Defendants seek to use those resources. See Forest
16   Conservation Council v. U.S. Forest Serv., 66 F.3d 1489, 1498–99 (9th Cir. 1995); Lockyer, 450
17   F.3d at 444; (Dkt. No. 8 at 12–13). Therefore, the Court finds that that the proposed Intervenor-
18   Defendants may intervene in this case as a matter of right. See Fed. R. Civ. P. 24(a)(2); Arakaki,

19   324 F.3d at 1083.

20   III.   CONCLUSION

21          For the foregoing reasons, Intervenor-Defendants’ motion to intervene (Dkt. No. 8) is

22   GRANTED. Intervenor-Defendants must file their answer within seven days of the date this

23   order is issued and must comply with all other case management dates.

24          //

25          //

26          //


     ORDER
     C20-0950-JCC
     PAGE - 3
              Case 2:20-cv-00950-JCC Document 33 Filed 08/28/20 Page 4 of 4




 1          DATED this 28th day of August 2020.




                                                  A
 2

 3

 4
                                                  John C. Coughenour
 5                                                UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C20-0950-JCC
     PAGE - 4
